--------------------------------------------------------------------------------


Exhibit 10.60


AGREEMENT FOR


PURCHASE AND SALE OF ASSETS


BY AND BETWEEN


HOTDATA, INC.


AND


GROUP 1 SOFTWARE, INC.


DATED


MAY 11, 2001



--------------------------------------------------------------------------------



TABLE OF CONTENTS


1.   The Assets   3   2.  Purchase Price  6   3.  Right of Offset  7   4. 
Liabilities of HotData; Assigned Agreements  9   5.  Estoppels, Releases,
Consents  9   6.  Condition of IPR Assets  9   7.  Condition of Non-IPR Assets 
12   8.  Restrictive Covenants  13   9.  Trading  13   10.  Intentionally
Deleted  13   11.  No-Shop  13   12.  Due Diligence; Employment Matters  14  
13.  Change of Name  14   14.  Successor Liability  15   15.  Organization and
Standing  15   16.  Authority and Status; Other Representations and Warranties
of HotData  15   17.  Opinion of Counsel  17   18.  Confidentiality  17   19. 
Taxes and Governmental Royalties  18   20.  Environmental and Safety Matters  19
  21.  Absence of Changes  20   22.  Litigation  20   23.  Licenses and Permits;
Compliance with Law  20   24.  Contracts, Etc  20   25.  Conduct of the Business
of HotData Prior to the Closing  21   26.  Disclosure and Absence of Undisclosed
Liabilities  22   27.  Group 1’s Authority and Status; No Violation of Other
Instruments  22   28.  Conditions Precedent to Obligations of Group 1 to Close 
23   29.  Conditions Precedent of Obligations of HotData to Close  24   30. 
Time and Place of Closing  25   31.  Transactions at Closing  25   32. 
Indemnification  27   33.  Survival of Representations and Warranties  28   34. 
Payment of Fees and Expenses  28   35.  Notices  28   36.  Termination  29  
37.  Brokers  29   38.  Further Assurances  30   39.  No Third Party
Beneficiaries  30   40.  Risk of Loss  30   41.  Miscellaneous  31  


--------------------------------------------------------------------------------



AGREEMENT FOR PURCHASE AND SALE OF ASSETS

     THIS AGREEMENT FOR PURCHASE AND SALE OF ASSETS (the “Agreement”) is made
and entered into this 11th day of May, 2001, by and between HotData, Inc., a
Delaware corporation (“HotData”) and Group 1 Software, Inc., a Delaware
corporation (“Group 1”), regarding the acquisition by Group 1 of certain of the
assets of HotData and other transactions described below.

     In consideration of the premises and the mutual promises, representations,
warranties and covenants hereinafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
HotData and Group 1 intending to be legally bound hereby agree as follows:

     1. The Assets.

     a) Group 1 shall acquire at Closing (as defined below) all of HotData’s
right, title and interests, free and clear of any and all claims, liens,
encumbrances, security interests, pledges or any other clouds on title of any
nature whatsoever, to all of the assets owned or used by HotData, including
without limitation, the following:

     (i) all webpages and websites, computer programming proprietary to HotData
and any derivative works, customizations, supplemental works, and interim works
thereof, works in progress related thereto and all intellectual or industrial
property rights of HotData’s therein, and all portions thereof (the “Software”)
fixed in a tangible medium of expression or otherwise discernable as
intellectual or industrial property; including without limitation all copyrights
and applications for such, and rights with respect to patents, and applications
for such; all moral rights, inventions, business methods and processes, original
works of authorship, discoveries, concepts, proprietary data, processes, ideas
and know-how contained therein or associated therewith; with respect to all
channels or modes of transmission, receipt, display or processing whether now
known or hereafter developed; with respect to all computing or processing
platforms and configurations — known or unknown (e.g., Internet, WWW, PC,
midrange, LAN, WAN, client server, mini, mainframe and so on); all such at any
time owned by HotData defined below. The foregoing includes without limitation
the computer programs identified in Exhibit 1.1, hereto, and all proprietary
development tools, tool kits, development kits, record adapters, client services
software, web services software associated therewith and proprietary software
used for development, customer fulfillment, customer support and website
support;

     (ii) all logos, trade dress, trademarks, service marks or trade names, and
registrations and all applications for registrations related thereto, both
foreign and domestic, including, without limitation, those set out in Exhibit
1.2, hereto (the “Trademarks”);

     (iii) all URLs, domain names and other Internet address identifiers,
including, without limitation, those identified in Exhibit 1.3, hereto and all
website(s) design and implementation methods and other technology;

     (iv) all development tools for the Software, all APIs, DLLs and other
programming by which the Software integrates or communicates with other software
and/or hardware/equipment, together with all concomitant installation,
technical, functional or user documentation or specifications for such,
including, without limitation, the documentation identified in Exhibit 1.1
(collectively, the “Documentation”) (the “Software, Documentation and
Trademarks”, collectively constitute the “IPR”) regardless of the media on which
the Documentation is contained, and all licenses to Third Party Software (as
defined below);


3


--------------------------------------------------------------------------------


     (v) all operational web server software and documented source code
management systems proprietary to HotData;

     (vi) all of HotData’s rights in the Assigned Agreements (as defined below)
as set out in Exhibit 1.4 and all rights in agreements in the form set forth in
Exhibit 1.4.1 from the following employees: Mailou Bailey, Clifton Hargrove,
Stephen Lanier, David Morris, Brett Nelson, Hien Van Nguyen, and Kevin
Stambaugh, those certain data provider agreements, all license and service
agreements for existing customers of HotData;

     (vii) the list of all past, current and prospective (as of Closing)
customers of HotData, plus all databases, including, without limitation,
customer databases and databases that contain personal data;

     (viii) copies of the financial, production, marketing and sales books and
records of HotData (including without limitation all notes, records and books
regarding the warranty/software performance, credit and payment history of all
past, current and prospective customers of any of the Software);

     (ix) the cash and cash equivalents, including, without limitation,
HotData’s rights in that contain Letter of Credit No. OSF00001126, issued by the
Imperial Bank (the “LOC”) and the certificate of deposit (“CD”) the principal
amount of One Hundred and Fifty Thousand Dollars ($150,000), which serves as
security for the LC, as such are identified in Exhibit 1.5, hereto;

     (x) the accounts and notes receivable identified in Exhibit 1.6, hereto,
net, however, of all reserves for credits, allowances, collection delinquencies
and the like;

     (xi) all prepaid items, including, but not limited to, those set out in
Exhibit 1.7, hereto, and all deposits (including but not limited to security
deposits paid with respect to any leases or subleases) and all of the other
assets referenced or identified or included with respect to HotData’s
consolidated Financial Statements (as defined in Section 16(f), below) dated as
of Closing, as provided to Group 1;

     (xii) all computer, telecommunications and other equipment, furniture and
fixtures owned or used by HotData, including, without limitation, the assets
described in Exhibit 1.8, hereto;

     (xiii) all tenant improvements to the premises located at 10535 Boyer Blvd,
Suite 100, Austin, Texas 78758-4902, including, without limitation, the voice,
data and other transmission cabling installed within such premises and emanating
from such premises;

     (xiv) all inventory, including documentation and media used to supply
copies of the Software and Documentation to customers, computer hardware,
firmware, and ancillary third party software sold/licensed or used in connection
with the reselling of hardware pursuant to any Value Added Reseller
(“VAR”)/Original Equipment Manufacturer (“OEM”)/distributor agreement described
herein, as such assets are identified on Exhibit 1.9, hereto; and

     (xv) all other tangible assets and intellectual or individual property of
HotData ((i)-(xiv), collectively, the “Assets”) owned by HotData or used in the
conduct of the Business (as defined below) as of Closing.


4


--------------------------------------------------------------------------------


     b) The Software shall be delivered at Closing in object code, and source
code form, together with any source documentation and comments as exists. The
Software includes, without limitation, the integration modules for Siebel,
Pivotal, ACT!, Dun & Bradstreet, Interact and Harte-Hanks, all definition of
program files, fields of program files, variables, details, parameters,
installation and maintenance specifications, inputs and outputs (including codes
and acronyms), program descriptions, program file descriptions, formats and
layouts, report descriptions and layouts, web and other screen descriptions and
layouts, graphical and non-graphical user interfaces, input documents,
proprietary data elements, paper processing flowcharts, computer processing
flowcharts, processing narratives, editing rules, password development and
protection rules, telecommunications requirements, glossaries and manual
procedures with respect to the aforesaid computer programming. The Documentation
shall be delivered at Closing in hard copy and electronic media to the extent
recorded on each.

     c) The IPR also includes all business methods, layout rules, extraction
rules, protocols used in HotData’s business operations at any time from January
1, 1998 through Closing (the “Business”).

     2. Purchase Price; Audit; Offset. The total purchase price for the Assets,
and consideration for the other transactions to be consummated hereunder, shall
be, subject to adjustments described herein, as follows:

     a) Two Million Dollars ($2,000,000) to be paid at Closing; plus

b) Ten percent (10%) of Net Revenue recognized by Group 1 on its financial
statements during the thirty six (36) months immediately following Closing. Net
Revenue shall consist of all license and service fees paid by any licensees of
the Software and/or any customers of the hosted-batch ASP service provided by
Group 1 utilizing the Software, including any new releases, updates, extensions,
improvements, modifications — i.e., derivative works of the Software, but net of
taxes and similar charges, third party commissions, referral fees and other fees
recorded as a reduction to revenue in accordance with generally accepted
accounting principles, consistently applied by Group 1.

     c) All payments shall be made by Federal Wire Transfer, in accordance with
the wire transfer instructions set out in Exhibit 2.1, hereto.

     d) Payments for the fees described in Section 2(b), above, shall be made
annually, within thirty (30) days of the conclusion of Group 1‘s annual fiscal
audit. The payment for the months of April and May, 2004 shall be made within
sixty (60) days of the end of May and will not be based on audited financial
results.

     e) The total consideration indicated in Sections 2(a) and (b), above, shall
include all payments payable in connection with the transactions contemplated
herein, including any restrictive covenants. The total consideration shall be
reduced by an amount equal to the extent the net book value of HotData at April
15, 2001, is less than negative Four Hundred Thousand Dollars ($400,000).

     f) Group 1 agrees that HotData shall have the right, upon adequate prior
notice to Group 1 but no greater than once per Group 1 fiscal year, to have a
third party appointed by HotData (the “Representative”) to inspect the relevant
books and records of Group 1 with respect to the calculation of Revenue and
payments to be made as contemplated in this Section 2. The Representative shall
be an independent certified accountant.


5


--------------------------------------------------------------------------------


     g) HotData agrees that Group 1 shall have the right to withhold and to
offset any payments to be made to it hereunder in the event of any material
breach by HotData of any representation, warranty, covenant or agreement made by
it or referenced herein or any Exhibit or other instrument executed pursuant to
this Agreement. In order for Group 1 to exercise its right to withhold and
offset, Group 1 shall give written notice to HotData of the amount of the offset
and withhold, together with reason(s) for such offset and withhold. If HotData
or the Representative disagrees as to such amount, HotData or the Representative
shall promptly give Group 1 notice and HotData and Group 1 shall convene a
meeting of their senior representatives to discuss such amount and the reason(s)
for such offset and withhold. In the event that HotData and Group 1 are unable,
within thirty (30) days of HotData’s notice to Group 1, to privately resolve all
the differences between them over the amount of the offset and withhold, HotData
may elect to pursue any remedies available to it under the Agreement or
otherwise under law with respect to its dispute with Group 1 as to the amount
offset and withheld.

     3. Liabilities of HotData; Assigned Agreements; Permitted Liens.

     a) Except for the liabilities and obligations that are identified in
Exhibits 1.4 and 3.1 (the “Obligations”) and the liabilities incurred by HotData
in its ordinary course of business between April 16, 2001 and Closing, Group 1
shall assume no liabilities or obligations whatsoever of HotData, regardless of
whether such arise or are required to be performed before, at or after Closing.
In furtherance of the above, HotData covenants and agrees that except for the
Obligations, Group 1 shall not assume or be liable for, whether contractually,
by operation of law, or otherwise, any contracts, commitments, indebtedness,
obligations or liabilities of HotData, including, without limitation: (i)
liabilities or obligations of or claims against HotData arising out of any
action, suit, proceeding, arbitration, investigation or hearing or notice of
hearing arising out of, or relating to, in any manner, the operation of the
business before Closing; (ii) liabilities or obligations of any kind to any
employees, officers, directors, shareholders of HotData, including but not
limited to liabilities under any employee retirement, savings, pension or other
employee benefit plan, severance payments or any employment practices of
HotData; (iii) any liability or obligation of HotData arising from any breach of
a covenant, agreement, representation or warranty of HotData contained herein or
arising from, out of or in connection with the transactions contemplated by this
Agreement including the fees and expenses of HotData’s counsel, investment
bankers, accountants and other representatives; (iv) liabilities or obligations
involving the payment of any domestic (federal, state or local) or foreign
taxes, customs or other governmental charges of any kind, including but not
limited to excise taxes, sales taxes, transfer taxes, gains taxes, recording
taxes and taxes on or measured by income, any of which taxes are due or shall
become due as a result of the operation of HotData’s business prior to Closing
or interest or penalties relating thereto; (v) liabilities arising before
Closing for defects in workmanship or materials in any of the products or
services of HotData; (vi) product liability claims of any type arising before
Closing with respect to the products or services of HotData arising before
Closing; and (vii) liabilities or obligations of any kind or nature incurred by
HotData on or after Closing. HotData covenants and agrees that all liabilities,
obligations and payables of or claims against HotData not expressly herein
assumed by Group 1 shall be and remain the sole responsibility of and shall be
satisfied by HotData.


6


--------------------------------------------------------------------------------


     b) The parties acknowledge and agree that the Assets represent the sale of
a substantial portion of the operating assets of HotData’s business. Group 1 has
no objection if HotData wishes to characterize the instant transaction as being
an “occasional sale” within the meaning of Section 151.304 of the Texas Tax
Code, for the purpose of determining whether the instant transaction is exempt
from sales tax. The parties acknowledge that Group 1 has paid fair market value
for the Assets and the consummation of the other transaction contemplated
herein.

     c) HotData represents and warrants to Group 1 that Exhibit 1.4, hereto,
identifies: (i) all or substantially all of the license and other agreements by
which any rights to the Software have been granted to any third party; (ii) all
third party reseller agreements (VAR, distributor and other agreements) of which
HotData is a party; (iii) the lease for the premises located at 10535 Boyer
Blvd, Suite 100, Austin, Texas 78758-4902; and (iv) all other contracts material
to HotData’s operations as of April 15, 2001 (collectively, the “Assigned
Agreements”). At Closing, HotData shall transfer and assign to Group 1 all of
the rights, title and interests of HotData under the Assigned Agreements and
Group 1 shall assume and perform HotData’s (i) outstanding obligations to the
extent such are scheduled on Exhibit 3.1, hereto; (ii) and all future
obligations thereunder as such obligations naturally arise under the Assigned
Agreements after Closing. Group 1 agrees to discharge the future obligations
under the Assigned Agreements in a reasonable commercial manner.

     d) HotData represents and warrants to Group 1 that from the date first
written above until and including Closing; (i) except as identified on Exhibit
3.1, hereto, it is not and shall not be in default under any of the Assigned
Agreements, (ii) there is not and shall not be any facts or circumstances which
given only the passage of time would become material defaults under any of the
Assigned Agreements, (iii) all of the computer programming and other
deliverables and services to be provided under any of the Assigned Agreements
have been timely delivered in full and have been fully accepted by the customer.

     e) HotData represents and warrants to Group 1 that, to HotData’s knowledge:
(i) no other party to any Assigned Agreement is in default under any of the
Assigned Agreements and (ii) no facts or circumstances exist which given only
the passage of time would become defaults by any party to any Assigned Agreement
under any Assigned Agreement.

     f) HotData represents and warrants to Group 1 that from the date of this
Agreement until Closing, the only security interests, liens or encumbrances
(either perfected or otherwise) that exist as to any of the Assets or the
Business and the corresponding total amount necessary to satisfy the respective
lien as of Closing are identified in Exhibit 4.1, hereto.

     4. Releases. HotData shall deliver to Group 1 at Closing: releases, in
forms reasonably acceptable to Group 1 and forms suitable for filing in the
appropriate jurisdictions, with regard to all security interests in or liens or
encumbrances on any of the Assets, including without limitation the security
interests identified on Exhibit 4.1, hereto. Group 1 and HotData agree to pay
the lienholders the corresponding amounts identified as Exhibit 4.1.

     5. Estoppels and Consents. HotData shall deliver to Group 1 at Closing the
consents and estoppels identified on Exhibit 4.1, hereto, or such other
releases, estoppels or consents otherwise reasonably determined necessary by
Group 1.


7


--------------------------------------------------------------------------------


     6. Condition of the IPR Assets.

     a) HotData represents, warrants, covenants and agrees that: it has, and at
all times has had, the unqualified right to develop the Software, Documentation
and Trademarks; at Closing it shall have the unqualified right to grant to
Group 1 any and all rights it has in and to the Software, Documentation and
Trademarks, as contemplated hereunder; neither the rights granted to Group 1
hereunder, nor the exercise of such rights by Group 1, do or will, to HotData’s
knowledge, infringe upon or conflict with the rights held by any third party
under any US patent or US trademark (or Korean, Japanese and European Union
trademark registration as to the mark “HotData”); neither the rights granted to
Group 1 hereunder, nor the exercise of such rights by Group 1, do or will
infringe upon or conflict with the rights held by any third party under any
copyright enforceable under the Berne Convention and implementing legislation,
any license, trade secret or other proprietary right; provided, however, that
the foregoing representations and warranties shall not diminish HotData’s
obligations: (i) to convey free and clear title to the Software, Documentation
and Trademarks as described herein, or (ii) Group 1‘s remedies against HotData
for failure to convey such free and clear title. HotData represents and warrants
to Group 1 that HotData has taken all reasonable steps necessary to protect and
preserve its trade secrets.

     b) HotData covenants and agrees that Group 1‘s rights to the Software,
Documentation and Trademarks at Closing shall include the right, without payment
of any additional consideration to any party whatsoever, to own, make, use,
sell, reproduce, have made, rent, sublease, lease, lend, license, enhance,
modify, amend, copy and prepare derivative works and customizations thereof, and
to display publicly the Software, Documentation and Trademarks.

     c) HotData represents and warrants that to its knowledge, the Software,
Documentation and Trademarks are subject to no registrations or applications
filed by others for registration with respect to any governmental entity.
HotData represents and warrants to Group 1 that the only registrations or
applications for registration owned by HotData with respect to any governmental
body as to the Software, Documentation and Trademarks are identified on Exhibit
6.1, hereto. HotData warrants and represents to Group 1 that all copyright and
trademark registrations filed by HotData with respect to the Software,
Documentation and Trademarks are in full force and effect, and that all
applications for registrations filed by HotData with respect to the Software,
Documentation and Trademarks are proceeding without any formal opposition or
threatened opposition known to HotData.

     d) HotData represents and warrants to Group 1 that it has not received any
notice of any violations of, and to its knowledge is not violating: (i) the
rights of others in any privacy rights in personal data as such rights are set
out in HotData’s privacy policy(s) or any other privacy policy to which HotData
is expressly bound,

     e) HotData represents and warrants to Group 1 that it has provided to
Group 1: (i) a record or copy of the substance of all material complaints from
any customer regarding the performance of the Software or the Documentation
which have been received from January 1, 1999 through Closing, and (ii) the most
current bug list and enhancement list for the Software, which shall be attached
hereto as Exhibit 6.2, hereto. Materiality, for the purposes of this Section
6(e), shall mean that the particular program complained of does not conform to
the warranty or warranties extended by HotData to its licensees and users.

     f) HotData represents and warrants to Group 1 that HotData has used all
commercially reasonable efforts to screen the Software as delivered to Group 1
from any remote or automatic disabling or recapture devices, passwords, keys,
security devices or trap doors and computer viruses. For the purposes of this
Agreement, a computer virus shall mean any computer instruction (including, but
not limited to, computer instructions commonly referred to as Trojan Horses,
anomalies, worms, self-destruct mechanisms or time/logic bombs) which permit
access or use by third parties not authorized by HotData, or which disable,
damage, erase or delay or deny access to the Software, any portion thereof, or
other software, firmware or computer hardware or data stored therein.


8


--------------------------------------------------------------------------------


     g) Group 1 shall have the right to use the whole of the IPR, any part or
parts thereof, or none of the IPR, as it sees fit. Group 1 may alter the
Software, add to it, combine it with any other work or works, at its sole
discretion. No rights are reserved by HotData.

     h) HotData represents and warrants that the IPR (and all predecessor
versions) has been developed by HotData exclusively by and through the employees
or subcontractors identified on Exhibit 6.3, hereto (the “Development
Personnel”); each Development Personnel has signed an inventions agreement in
substantially the form set out in Exhibit 6.3.1, hereto (collectively, the
“Inventions Agreements”); none of the Development Personnel has any proprietary
rights in the IPR; each Development Personnel so performed for HotData pursuant
to an Inventions Agreement or other agreement or arrangement that vest all
rights in and to the IPR in HotData, with all such agreements in full force and
effect; HotData represents and warrants that all Development Personnel
participated in the development of the IPR while regularly employed/retained by
HotData and were fully paid by HotData for such services; all Development
Personnel performed, at all times, such development of the IPR within the normal
scope of their employment/retention with HotData; none of the Development
Personnel has made any claim of ownership (including without limitation
copyrights or patent rights) regarding the IPR, or any portion thereof, and to
HotData’s knowledge nor has any Development Personnel a colorable claim of right
to such.

     i) HotData represents and warrants to Group 1 that: (i) no copies of the
source code for the Software have been provided to any third party except as
identified in Exhibit 6.4, hereto, (ii) no license or other rights to use have
been granted for any of the Trademarks (or variations thereof) and (iii) no
rights other than limited license rights in the Software and Documentation are
enjoyed by any party other than HotData.

     j) HotData represents and warrants to Group 1 that there are no third
parties whatsoever who are entitled to any proceeds, royalties or other payments
with respect to the sale, licensing, sublicensing or other granting of rights
with respect to any of the IPR or any portion thereof.

     k) HotData has provided to Group 1 true and complete copies of all
agreements entered into with any person or entity who contributed to the
development of the IPR.

     l) HotData represents and warrants to Group 1 that: (i) no software (other
than operating systems software identified in the Software’s standard
documentation, or as identified on Exhibit 6.5, hereto (the “Third Party
Software”), is necessary or desirable in order for the Software to perform in
accordance with its standard documentation, (ii) all Third Party Software is
licensed to HotData for appropriate use and is under currently effective
maintenance and support agreement with its publisher. HotData represents and
warrants to Group 1 that no Third Party Software is routinely provided to
customers in conjunction with a licensing of the Software, for installation or
use in accordance with the Software’s standard documentation.


9


--------------------------------------------------------------------------------


     m) HotData represents and warrants to Group 1 that it has fully paid Rogue
Wave Software, Inc. (“RWS”) for all equipment and other tangible or intangible
property that HotData has purchased or otherwise received at any time from RWS.

     n) HotData represents and warrants to Group 1 that the validation issued to
HotData by Siebel Corporation is valid and subsisting.

     o) HotData represents and warrants to Group 1 that all registrations for
the web addresses identified on Exhibit 1.3, hereto are current and subsisting.

     7. Condition of the Non-IPR Assets.

     a) HotData represents and warrants to Group 1 that at Closing (i) all of
the Assets described in Exhibit 1.8 shall be in good and operating condition,
and (ii) the Software shall perform all of its intended functions, and otherwise
perform substantially in accordance with its Documentation (subject to the bug
list attached as Exhibit 6.2, hereto).

     b) HotData represents and warrants to Group 1 that other than pursuant to
this Agreement, HotData is not a party to any contract or obligation whereby an
absolute or contingent right to purchase, obtain or acquire any rights in any of
the Assets has been granted to anyone, except for end user licenses to the
Software granted in the ordinary cause of HotData’s business.



10


--------------------------------------------------------------------------------


     8. Restrictive Covenants.

     a) At Closing, Johnny Anderson shall enter into and abide by the terms of a
covenant not to compete in the form set out in Exhibit 8.1, hereto.

     b) At Closing, Messrs. Robert A. Fabbio, John C. Hockin, Robert Marcus and
Thomas H. Peterson shall each enter into and abide by the terms of a Covenant
Not to Disclose substantively in the form set out in Exhibit 8.2.

     9. Trading. HotData acknowledges that it and its agents, stockholders and
representatives are aware, that in connection with the discussions with Group 1
regarding the transactions described herein, they have come into possession of
material non-public information about Group 1. Accordingly, HotData agrees that
it will not trade (or cause or encourage any third party to trade), and will use
its commercially reasonable efforts to assure that its shareholders, agents and
representatives will not trade (or cause or encourage any third party to trade),
in any securities of Group 1 (or securities convertible into or exercisable for
securities of Group 1) while in possession of any such material non-public
information. Such restrictions are in addition to, and not in lieu of, any
restrictions that Group 1 may impose upon employees of Group 1 or that may be
imposed under applicable law.

     10. Intentionally Deleted.

     11. No-Shop. In consideration of Group 1’s undertaking the substantial
expenses incident to the due diligence examination of HotData and the
preparation of this Agreement and the documents attendant hereto, HotData
covenants and agrees that, until the first to occur of Closing or May 16, 2001,
it will not, directly or indirectly, enter into, pursue, solicit or encourage or
entertain any arrangements or negotiations with any other party relevant to the
transactions contemplated herein. Until the termination of this Agreement in
accordance with its terms, HotData shall not (and shall use commercially
reasonable efforts to ensure that its shareholders, agents and representatives
do not), directly or indirectly solicit, encourage the submission of offers or
proposals from any person or entity (including by way of providing any
information concerning HotData or the Assets to any person or entity, or
otherwise) with respect to, or initiate or participate in any negotiations or
discussions regarding or enter into (or authorize) any agreement or agreement in
principle with respect to, any expression of interest, offer, proposal to
acquire or any acquisition of either all or any portion of the Business or the
Assets, whether by stock purchase, share exchange, merger, consolidation,
purchase of assets, tender offer or otherwise. HotData shall promptly inform
Group 1 of any inquiries or proposals received from any party with respect to
the foregoing.

12. Due Diligence; Employment Matters. Through May 10, 2001, HotData shall
continue to allow Group 1, its employees, consultants and other representatives
(collectively referred to as Group 1 in references to Group 1’s due diligence
review of HotData) full access to, and the right to inspect all its financial,
marketing, sales, support, maintenance and enhancements documents and records
and source and object code, software documentation and logs, books, records,
files, contracts, agreements and other information relating to the Assets, the
Business or the transactions contemplated hereunder. Group 1 shall continue to
have the right to inspect, observe and test the operations of the Software and
Documentation. Group 1 shall conduct any investigation in a manner which will
not unreasonably interfere with HotData’s operations. Group 1‘s investigations
as of May 9, 2001 have not interfered with HotData’s operations.


11


--------------------------------------------------------------------------------


     b) Group 1 shall offer to employ at Closing the employees identified in
Exhibit 12.1, hereto. Each such employee shall accept such employment with
Group 1 at Closing on terms reasonably acceptable to the respective parties,
including reasonable non-compete agreements. Such terms of employment may,
however, differ from those previously offered by HotData. HotData shall be
solely responsible for payment, or causing the payment, of all: (i) wages,
salary, other compensation and bonuses, (ii) compensation claims, premiums and
other payments, (iii) overtime or severance pay and (iv) any other loans,
obligations or liabilities, including without limitation ERISA or other benefit
plan liabilities (e.g.: 401(K) salary/employee and sponsor contributions or
payments), arising out of or in connection with employment or retention by
HotData before Closing, or the termination of such at Closing, of any HotData
employee or contractor unless such expense has been accrued on the Financial
Statements (defined in Section 16(f), below) and is identified in Exhibit 3.1,
hereto. Group 1, however, agrees to credit all former HotData employees who are
employed by Group 1 at Closing with respect to such employees’ unpaid/untaken
vacation or sick leave accrued with HotData while employed there.

     c) To the extent that HotData retains any rights under any agreements, oral
or otherwise, that are not Assumed Agreements, HotData agrees to enforce
agreements it has with any employees and contractors with respect to covenants
regarding confidentiality or ownership ofIPR, in accordance with the terms of
such agreements and to the fullest extent permissible under law.

     13. Change of Name. Within ten (10) days of Closing, HotData shall cause
the corporate name of HotData to be changed to a name which is not confusingly
similar to the name, HotData. HotData agrees that it shall not subsequently
amend its Certificate of Incorporation and shall prevent any Affiliate from
amending its Certificate of Incorporation to change its name to any name which
is confusingly similar to the name, HotData. HotData agrees that it will not
organize or beneficially own any of the equity of any entity whose name includes
the term HotData or any name which is confusingly similar to the name, HotData.

     14. Successor Liability Statutes. HotData has, and as of Closing shall
have, complied with all applicable successor liability statutes and shall have
obtained and delivered to Group 1 all tax clearance and similar certificates
reasonably requested by Group 1 prior to Closing, including obtaining: (i) sales
tax clearance certificates and (ii) an employment tax clearance certificate and
any other required exemptions or certificates, to the extent that the
non-compliance therewith or the failure to provide necessary clearances would
subject either Group 1 or the Assets to the claims of any creditors of HotData,
or would subject any of the Assets to any liens. Group 1 shall receive
satisfactory evidence of HotData’s compliance with the terms of this Section and
that the Assets and Group 1 shall be free from any claims resulting from any
successor liability statutes.

     15. Organization and Standing. HotData warrants and represents that, at all
times material hereto, it has been and shall be a corporation duly incorporated
and organized, validly existing, and in good standing under the laws of the
jurisdiction of its incorporation, and has and will have the full power and
authority (corporate and otherwise) to carry on its business as it is now being
conducted, and to own and lease the properties and assets which it now owns or
leases. HotData warrants and represents that, at all times material hereto, it
has been and shall be duly qualified and/or licensed to transact business and in
good standing as a foreign corporation in all jurisdictions in which it is
obligated to so do, and the character of the property owned or leased by HotData
and the nature of the business conducted by it do not require such qualification
and/or licensing in any other jurisdiction. HotData represents and warrants to
Group 1 that HotData has no subsidiaries and does not own or control, directly
or indirectly, any shares of capital stock of any other corporation or any
interest in any partnership, joint venture, limited liability company,
professional association or other business enterprise.


12


--------------------------------------------------------------------------------


     16. Authority and Status; Other Representations and Warranties of HotData.

     a) HotData warrants and represents to Group 1 that at all times material
hereto, it has had and shall have the capacity and authority to execute and
deliver this Agreement, to perform hereunder, and to consummate the transactions
contemplated hereby without the necessity of any act or consent, in addition to
such consent as contemplated hereunder, of any other person whomsoever; that the
execution, delivery and performance by it under this Agreement and each and
every agreement, document and instrument applicable to it, made in connection
herewith shall be duly authorized and approved by the applicable board of
directors or other applicable governing body and approval of at least the
requisite number of shares of HotData’s voting securities to satisfy all
shareholder consent requirements under HotData’s corporate governance documents
or otherwise, and that this Agreement and each and every agreement, document and
instrument to be executed, delivered and performed by HotData in connection
herewith, will, when executed and delivered, constitute the valid and legally
binding respective obligations of it, except as enforceability may be limited by
applicable equitable principles or judicial discretion, or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws from time to time in
effect affecting the enforcement of creditors’ rights generally.

     b) HotData represents and warrants to Group 1 that, there are no
authorizations, consents, approvals, licenses, exemptions from or filings with,
or registrations with any governmental, quasi-governmental or non-governmental
regulatory agency or authority, necessary on its part for, or in connection
with, the transactions contemplated hereunder. HotData covenants and agrees that
if at any time any of the aforesaid authorizations, consents, approvals,
licenses, exemptions or filings shall be required, HotData shall take all such
actions necessary to either promptly obtain the appropriate authorization,
consent, approval, license, or exemptions, or take all actions necessary in
Group 1‘s reasonable determination to cure the facts and circumstances which
prevent the issuance or obtaining of such authorization, consent, approval,
license or exemption.

     c) HotData represents and warrants to Group 1 that no officer or director,
and no employee or consultant of HotData is known by it to be, or is now
expected to be, in violation of any term of any employment contract, proprietary
information agreement, non-disclosure agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant related to the right
of any such officer, employee or consultant to be employed by HotData or
relating to the use of the Assets, trade secrets or proprietary information of
HotData or others.

     d) HotData represents and warrants to Group 1 that there have not been
since its inception, are no, and covenants and agrees that through Closing there
shall be no subsidiaries of HotData. HotData represents and warrants to Group 1
that since its inception, it has not owned or controlled, does not own or
control, and covenants and agrees that through Closing, it will not own or
control, directly or indirectly, any shares of capital stock of any other
corporation or any interest in any partnership, joint venture, limited liability
company, professional association or other business enterprise.


13


--------------------------------------------------------------------------------


     e) HotData represents and warrants to Group 1 that the execution and
delivery of this Agreement by HotData does not, and the consummation of the
transactions contemplated hereby will not, violate any provisions of its
Certificate of Incorporation or Bylaws, as amended, or result in a breach or
event of default under any Assigned Agreement.

     f) HotData has delivered to Group 1 a the consolidated financial statements
(i.e. — balance sheet, income statement, cash flow statement) and notes thereto,
dated December 31, 2000 and unaudited financial statements, and notes thereto,
dated April 15, 2001 (collectively, the “Financial Statements”), copies of which
are attached hereto as Exhibit 16.1, hereto . HotData represents and warrants to
Group 1 that the Financial Statements fully and fairly set forth the
consolidated financial condition of HotData as of the dates indicated, and the
results of its operations for the periods indicated, in accordance with
generally accepted accounting principles consistently applied, except as
expressly noted therein and in the related reports of independent auditors and
for the omission of footnotes in the unaudited Financial Statements. HotData has
no liabilities or obligations whatsoever, either accrued, absolute, contingent
or otherwise which are not clearly and accurately reflected or provided for in
the Financial Statements except: (A) those arising after the date of the April
15, 2001 balance sheet which are in the ordinary course of its business, none of
which is materially adverse, and (B) as to the extent specifically described in
schedules thereto.

     17. Opinion of Counsel. At Closing, HotData shall deliver to Group 1 an
opinion of its legal counsel, Brobeck, Phleger & Harrison, LLP, in the form set
out in Exhibit 17.1, hereto.

     18. Confidentiality. Except to the extent that information is or becomes
public knowledge or is required by law or accounting or reporting rules
applicable to Group 1 or HotData to be disclosed, the parties hereto, for
themselves and representatives, agree that any proprietary or confidential
information concerning or relating to the Assets, which has been obtained in
connection with this Agreement or in the course of performing the obligations
contemplated hereby, shall not be used by the recipient party or disclosed,
furnished or made accessible to third parties by it except as allowed pursuant
to the terms, and conditions set out here or that certain Non-Disclosure
Agreements between HotData and Group 1 dated on or about December 15, 2000 (the
“Non-Disclosure Agreement”), which agreement is hereby incorporated by
reference. Consistent with the Non-Disclosure Agreement, neither HotData nor
Group 1 shall make any announcement or in any manner disclose to any third party
any of the existence or contents of this Agreement prior to Closing without the
consent of the other party hereto, unless such disclosure is required by federal
securities law or by any order of a court or administrative agency of competent
jurisdiction. HotData and Group 1 agree to continue to be bound by the terms and
conditions of the Non-Disclosure Agreement.

     19. Taxes and Other Governmental Charges.

     a) HotData represents and warrants that from December 31, 1997, until
Closing it has filed, and will through Closing file all returns required of it
with respect to any governmental entity as to sales or licenses of the Assets or
copies thereof, the filing of which returns or the failure to do so may affect
the Assets.


14


--------------------------------------------------------------------------------


     b) HotData represents and warrants that at Closing there shall be no tax
liens on any of the Assets, and HotData shall not be delinquent in the payment
of any federal, foreign, state or local income, sales, employment, withholding
or other taxes (including interest and penalties thereon), the liability for
which might impose a lien or encumbrance on any of the Assets; HotData shall not
be subject to any liability for unpaid taxes under Treas. Reg. Section 1.1502-6
(or any similar provision of state, local or foreign law), as a transferee or
successor, by contract, or otherwise; the provisions for taxes shown in the
Financial Statements are adequate to cover the aggregate liability of HotData as
of Closing for all taxes, duties and charges based on the income, purchases,
sales, business, capital stock or surplus, or assets of HotData for the periods
covered thereby; no taxing authority has informed HotData of its intent to
conduct an audit or other investigation or asserted any unresolved deficiencies
with respect to tax liabilities of HotData for any period; HotData has received
no deficiency letter or similar notice from any taxing authority for any open
tax year; HotData confirms its responsibility for, and agreement to pay when
due, any and all taxes, duties or charges based on the Assets, HotData’s income
or sales, employees’ compensation or otherwise, incurred or accrued on or prior
to the Closing.

     c) HotData represents and warrants to Group 1 that:

     (i) proper and accurate amounts have been withheld by HotData from the
compensation of all of HotData’s employees for all periods in material
compliance with the tax withholding provisions of any applicable laws, statutes,
codes, ordinances, rules and regulations;

     (ii) proper and accurate returns have been filed by HotData for all periods
for which returns were due with respect to employee income tax and social
security withholding and FICA and unemployment taxes, and the amounts shown on
such returns to be due and payable have been paid in full or adequate provisions
for payment of such amounts have been included in the Financial Statements;

     (iii) hours worked by, and payments made to, employees of HotData have not
been in violation of the Fair Labor Standards Act or any applicable laws dealing
with such matters;

     (iv) all payments due as of the date of the last Financial Statements from
HotData on account of employee health and welfare insurance have been accrued or
paid as a liability in the Financial Statements; and

     (v) all severance payments which are or were due under the terms of any
agreement, oral or written, have been accrued as a liability in the Financial
Statements or paid.

     20. Environmental and Safety Matters. HotData has not received any
outstanding notice concerning, and there are no violations of, and there is no
pending or threatened investigation, claim or allegation from any governmental
authority, regulatory authority or third party relating to or associated with a
potential violation of applicable federal, state and local laws, regulations,
rules, ordinances, permits, licenses, authorizations or orders related to:
(i) toxic or hazardous materials or wastes of any kind (including, without
limitation, petroleum and its derivatives and by-products, other hydrocarbons,
asbestos and asbestos-containing materials, and PCBs or other materials
regulated under any Environmental Laws (as defined below) (collectively
“Hazardous Materials”); (ii) the protection of the environment (including,
without limitation, the Resource Conservation and Recovery Act of 1976, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Federal Water Pollution Control Act and the Clean Air Act), any and all
applicable laws, ordinances, regulations, orders, decrees, judgments,
injunctions, permits, approvals and licenses issued, promulgated or entered by
any governmental or quasi-governmental entity or agency relating to the
environment, to employee health or safety as it pertains to the use or handling
of remediation of (or exposure to) Hazardous Materials, to the preservation or
reclamation of natural resources or to the management, release or threatened
release of contaminants or noxious odors (collectively “Environmental Laws”); or
(iii) occupational or public health or safety (collectively “Safety Laws”) with
respect to the Assets or the Business. To HotData’s knowledge, (A) there are no
Hazardous Materials or underground storage tanks (“USTs”) at, on or under the
premises located at 10535 Boyer Blvd, Suite 100, Austin, Texas 78758-4902, (B)
no Hazardous Materials have been transported or released from the premises
located at 10535 Boyer Blvd, Suite 100, Austin, Texas 78758-4902 and (C) no
Hazardous Materials have been disposed of or stored at 10535 Boyer Blvd, Suite
100, Austin, Texas 78758-4902 that have or would require remediation under any
Environmental Laws or Safety Laws.


15


--------------------------------------------------------------------------------


     21. Absence of Changes. HotData represents, warrants, covenants and agrees
that from the date first written above until Closing it shall not:

     a) transfer, assign, convey or liquidate any of the Assets or enter into
any transaction or incurred any liability or obligation which affect the Assets
or the Business, other than transactions occurring in the ordinary course of the
Business;

     b) without written notice to Group 1 suffer any change in its Business,
operations, or financial condition which might have a material adverse effect on
the Assets or the Business;

     c) permit or incur the imposition of any lien, charge, encumbrance (which
as used herein includes, without limitation, any mortgage, deed of trust,
conveyance to secure debt or security interest or claim) upon any of the Assets
except as expressly accepted by Group 1, as described in Section 4, above;

     d) commit, permit or incur any default in any liability or obligation
which, in the aggregate, has a material adverse effect upon the Assets or the
Business; or

     e) make or agree to any change in the terms of any contract or instrument
to which it is a party which has a material adverse effect on the Assets or the
Business.

     22. Litigation. HotData represents and warrants to Group 1 that there have
not been any suits, actions, proceedings, claims or investigations instituted
against the Assets, Business or HotData.

     23. Licenses and Permits; Compliance With Law. HotData represents and
warrants that it holds all licenses, certificates, permits, franchises and
rights from all appropriate federal, state, local and other public authorities
necessary for the conduct of the Business and the use of the Assets.

     24. Contracts, Etc. HotData warrants and represents to Group 1 that except
for copies of the contracts, agreements and other instruments relating to the
Assets produced by HotData to Group 1 during Group 1’s due diligence review,
HotData is, to the best of its knowledge after diligent inquiry, not a party or
subject to, whether oral or written, any of the following which would singly or
in the aggregate, have a materially adverse impact upon the Assets or the
Business:


16


--------------------------------------------------------------------------------


     a) any contract or commitment directly related to the Software or
Documentation which requires services to be provided or performed by HotData or
which authorized others to perform services for, through or on behalf of
HotData;

     b) any contract or commitment not disclosed to Group 1 during due diligence
involving an obligation related to the Assets which cannot, or in reasonable
probability will not, be performed or terminated within thirty (30) days from
the date as of which these representations are made;

     c) any contract or commitment providing for payments to third parties based
in any manner upon the sales, purchases, receipts, income or profits of HotData;
and

     d) any contract, agreement, understanding or arrangement, restricting
Group 1 from fully and duly enjoying sole and exclusive rights to the Assets.

25. Conduct of the Business of HotData Prior to the Closing. Except as may be
required to effect the transactions contemplated by this Agreement, HotData
covenants and agrees that until Closing, that it shall:

     a) maintain the Assets in, at a minimum, the same working order and
condition as such Assets were in as of March 1, 2001 but as to facilities and
equipment ordinary wear and tear shall be excepted;

     b) conduct its business in the regular and ordinary course; shall not
introduce any material new method of management, operation or accounting; and
shall use its best efforts to preserve the business, organization and goodwill
of HotData;

     c) not enter into (i) any agreement to provide any goods or services except
on terms consistent with comparable contracts entered into on or after January
1, 2000 or (ii) any other agreements which may affect any the Assets, in excess
of Ten Thousand Dollars ($10,000) in the aggregate;

     d) promptly notify Group 1 of any material developments relating to the
Assets or the Business;

     e) perform in the ordinary course of business all of its obligations under
debt and lease instruments and other agreements relating to or affecting its
assets, properties equipment and rights;

     f) maintain present debt and lease instruments and not enter into new or
amended debt or lease instruments other than in the ordinary course of business;

     g) keep in full force and effect present insurance policies or other
comparable insurance coverage;

     h) use commercially reasonable efforts to maintain and preserve its
business organization intact, retain its present key employees and maintain its
relationships and present agreements with suppliers, customers and others having
business relations with HotData;

     i) not effect any change in its capital structure, including, but not
limited to, the issuance of any option, warrant, call, conversion right or
commitment of any kind with respect to Hot Data’s capital stock or the purchase
or other reacquisition of any outstanding shares for treasury stock, except
shares issued upon exercise of options or other rights outstanding as of the
date hereof;


17


--------------------------------------------------------------------------------


     j) not increase present salaries and commission levels for any and all
officers, directors, employees and agents except in the ordinary course of
business, consistent with past practice or as required by contract or law;

     k) maintain compliance in all material respects with all material permits,
rules, laws and regulations, consent orders and the like; and

     l) not declare any dividends nor pay out any extraordinary bonuses, fees,
commissions or any unusual distributions to the owners, directors, management or
other personnel other than accrued and unpaid bonuses.

     26. Disclosure and Absence of Undisclosed Liabilities. This Agreement, the
Exhibits attached hereto, and the information provided by HotData in the course
of Group 1’s due diligence review, disclose all facts material to the Assets and
the Business. HotData represents and warrants to Group 1 that no statement
contained herein or in any certificate, schedule, list, exhibit or other
instrument or document furnished to Group 1 pursuant to the provisions hereof
intentionally contains or, to the knowledge of HotData, shall contain any untrue
statement of a material fact, or intentionally omits or, to the best knowledge
of HotData, shall omit to state a material fact necessary in order to make the
statements contained herein or therein not misleading.

     27. Group 1’s Authority and Status; No Violation of Other Instruments.

     a) Group 1 represents and warrants to HotData that Group 1 is a corporation
in good standing under the laws of the state of Delaware and it has the capacity
and authority to execute and deliver this Agreement, to perform hereunder and to
consummate the transactions contemplated hereby without the necessity of any act
or consent of any other person whomsoever. The execution, delivery and
performance by Group 1 of this Agreement and each and every agreement, document
and instrument provided for herein have been duly authorized and approved by its
board of directors. This Agreement, and each and every other agreement, document
and instrument to be executed, delivered and performed by Group 1 in connection
herewith, constitutes or will, when executed and delivered, constitute the valid
and legally binding obligation of Group 1, enforceable against Group 1 in
accordance with their respective terms, except as enforceability may be limited
by applicable equitable principles or judicial discretion, or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws from time to time in
effect affecting the enforcement of creditors’ rights generally.

     b) Group 1 represents and warrants to HotData that the execution and
delivery of this Agreement by Group 1 does not, and the consummation of the
transactions contemplated hereby will not, violate any provisions of its Amended
and Restated Certificate of Incorporation or its Bylaws, as amended.

     28. Conditions Precedent to Obligation of Group 1 to Close. The obligation
of Group 1 to consummate the transactions contemplated by this Agreement shall
be subject to the satisfaction, on or before the Closing, of each and every one
of the following conditions, all or any of which may be waived in writing, in
whole or in part, by Group 1 for purposes of consummating such transactions, but
without prejudice to any other right or remedy which Group 1 may have hereunder
as a result of any misrepresentation by, or breach of any covenant,
representation or warranty of HotData contained in this Agreement or any other
certificate or instrument furnished by HotData hereunder:


18


--------------------------------------------------------------------------------


     a) The representations and warranties made by HotData in this Agreement,
and the Exhibits hereto, and in the documents and instruments to be delivered to
Group 1 or its representatives pursuant to Section 31, below, or otherwise at
the Closing, shall be true and correct in all material respects as of the
Closing with the same force and effect as though such representations and
warranties have been made on and as of such time, except for changes
contemplated by this Agreement.

     b) HotData shall have duly performed all of the covenants, acts and
undertakings to be performed by it pursuant to this Agreement or the
transactions contemplated hereby as of or prior to the Closing.

     c) No action, proceeding, investigation, regulation or legislation shall
have been instituted, threatened or proposed before any court, governmental
agency or legislative body to enjoin, restrain, prohibit, or obtain substantial
damages in respect of, or which is related to, or arises out of, this Agreement
or the consummation of the transactions contemplated hereby, or which is related
to or arises out of the Assets or the Business, if such action, proceeding,
investigation, regulation or legislation, in the reasonable judgment of Group 1,
would make it inadvisable to consummate such transactions.

     d) HotData shall have received consents, waivers, certifications, estoppels
and opinions required for the execution of this Agreement and the consummation
of the transactions contemplated hereby.

     e) Satisfaction of the employment matters described in Section 12, above.

     f) The execution and the delivery of this Agreement and the consummation of
the transactions contemplated hereby shall have been approved by all regulatory
authorities whose approvals are required by law.

     g) Group 1 shall have completed, to Group 1’s reasonable satisfaction, its
due diligence examination of HotData.

     29. Conditions Precedent to the Obligations of HotData to Close. The
obligations of HotData to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction, on or before the Closing, of
each and every one of the following conditions, all or any of which may be
waived, in whole or in part, by HotData but without prejudice to any other right
or remedy which it may have hereunder as a result of any misrepresentation by,
or breach of any covenant or warranty of Group 1 contained in this Agreement, or
any certificate or instrument furnished by it hereunder.

     a) The representations and warranties made by Group 1 in this Agreement,
and in the documents and instruments to be delivered to HotData or its
representatives pursuant to Section 31, below, or otherwise at the Closing,
shall be true and correct in all material respects with the same force and
effect as though such representations and warranties had been made on and as of
such time.

     b) Group 1 shall have duly performed all of the covenants, acts and
undertakings to be performed by it as of or prior to the Closing.


19


--------------------------------------------------------------------------------


     c) No action, proceeding, investigation, regulation or legislation shall
have been instituted, threatened or proposed before any court, governmental
agency or legislative body to enjoin, restrain, prohibit, or obtain substantial
damages in respect of, or which is related to, or arises out of, this Agreement
or the consummation of the transactions contemplated hereby, if such action,
proceeding, investigation, regulation or legislation, in the reasonable judgment
of HotData would make it inadvisable to consummate such transactions.

     d) The execution and the delivery of this Agreement and the consummation of
the transactions contemplated hereby shall have been approved by all authorities
whose approvals are required by law.

     30. Time and Place of Closing. Closing shall be completed no later than May
14, 2001, and shall occur at the offices of Group 1, 4200 Parliament Place,
Suite 600, Lanham, Maryland 20706-1489.

     31. Transactions at Closing. At the Closing, each of the following
transactions shall occur:

     a) Performance of HotData. At the Closing, HotData shall deliver, fully
executed, notarized and attested to where applicable, to Purchaser, the
following:

     (i) bill of sale in the form of Exhibit 31.1, and other good and sufficient
instruments of sale, conveyance, transfer and assignment as shall be required or
as may be appropriate in order to effectively vest in Group 1 good and
marketable title to the Assets free and clear of all liens, security interests
and encumbrances of whatever nature, except as expressly accepted by Group 1, as
described in Section 4, above;

     (ii) assignment of copyrights for the IPR and the Documentation suitable
for filing in the U.S.A., in the form set out in Exhibit 31.2;

     (iii) assignment of all of the applicable registered and common law
trademarks, suitable for filing, if appropriate, in U.S.A., Japan, Korea and the
European Community, in the forms set out in Exhibits 31.3, 31.4, 31.5, 31.6 and
31.7;

     (iv) assignment of the LOC and certificate of deposit in the form set out
in Exhibit 31.8, hereto;

     (v) assignment of the Assigned Agreements in the form set out in Exhibit
31.9, hereto;

     (vi) copies of all books of account (excluding minute books and stock books
of HotData), contracts, files and other data and documents pertaining to the
Assets or the Business

     (vii) all records on all current end user license, subscription or
maintenance agreements for the Software;

     (viii) certified copies of resolutions of the Board of Directors of HotData
unanimously approving the transactions set forth in this Agreement;

     (ix) certified copies of resolutions of the stockholders of HotData,
approving, as required under the Agreement, the transactions set forth in this
Agreement;


20


--------------------------------------------------------------------------------


     (x) certificate of incumbency for the officers of HotData who are executing
this Agreement and the other documents contemplated hereunder;

     (xi) opinion of counsel in the form set out in Exhibit 17.1, hereto;

     (xii) physical possession of the Assets;

     (xiii) completed bills of sale and releases, in forms suitable for filing
in the appropriate jurisdiction and reasonably acceptable to Group 1, from any
holder of a security interest in the Assets;

     (xiv) Certificate of Status or Good-Standing as of the most recent
practicable date from the Comptroller of the State of Texas, Secretary of State
of Texas and the Secretary of State of the State of Delaware with respect to
HotData;

     (xv) consents, estoppels and assignments from entities identified in
Exhibit 5.1, hereto, in forms reasonably acceptable to Group 1;

     (xvi) restrictive covenants in the form set out in Exhibits 8.1 and 8.2,
hereto;

     (xvii) assignments in the form set forth in Exhibit 1.4.1 from the
employees identified in Section 1(a)(vi); and

     (xviii) such other evidence of the performance of all covenants and
satisfaction of all conditions required of parties to this Agreement, other than
Group 1, at or prior to the Closing, as Group 1 or its counsel may reasonably
require.

     b) Performance by Group 1. At the Closing, Group 1 shall deliver payment
and documents to HotData, fully executed, notarized and attested to where
applicable as follows:

     (i) payment to be made at Closing as required in Section 2(a), above;

     (ii) such other evidence of the performance of all the covenants and
satisfaction of all the conditions required of Group 1 by this Agreement at or
before the Closing as HotData may reasonably require.

     32. Indemnification.

     a) HotData and Group 1 each agrees to indemnify, defend and hold harmless
the other and their respective current and past officers, directors, employees,
agents and representatives from all losses, damages, liabilities, costs
(including reasonable attorneys’ and experts’ fees) and expenses (collectively,
the “Losses”) incurred by the party being indemnified (the “Indemnified Party”)
from any claim by the other party hereto or any third party arising from or
related to any material breach, misrepresentation in or material omission by the
other party with respect to any provisions of this Agreement including without
limitation any certificate or other instrument furnished or to be furnished
hereunder.


21


--------------------------------------------------------------------------------


     b) The Indemnified Party shall have the right to approve the selection of
any counsel selected by the indemnifying party to defend hereunder, which
approval shall not be unreasonably conditioned, delayed or denied. The
indemnifying party shall not enter into any settlement with respect to the
matters indemnified hereunder which may adversely affect any interest of the
Indemnified Party without first obtaining the written consent of the Indemnified
Party, which consent shall not be unreasonably conditioned, delayed or denied.
The indemnifying party agrees to reimburse the Indemnified Party promptly for
all such Losses as they are incurred by the Indemnified Party; provided,
however, that with respect to any expenses reimbursed to the Indemnified Party
in advance of the final disposition of any such proceeding covered by this
indemnification, the Indemnified Party shall have delivered to the indemnifying
party an undertaking to repay to the indemnifying party the amounts so advanced
if it shall ultimately be determined that the Indemnified Party is not entitled
to be indemnified hereunder.

     c) If the indemnification provided for in this Section 32 from the
indemnifying party is unavailable to an Indemnified Party, in respect of any
Losses referred to therein, the indemnifying party, in lieu of indemnifying such
persons, shall contribute to the amount paid or payable by such persons as a
result of such Losses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the Indemnified Party in connection
with the actions that resulted in such Losses, as well as any other relative
equitable considerations. The amount paid or payable by a party as a result of
the Losses shall be deemed to include any legal or other fees or expenses
reasonably incurred by such party in connection with any investigation, lawsuit
or legal or administrative action or proceeding.

     33. Survival of Representations and Warranties.

     a) All representations, warranties, agreements, covenants and obligations
made or undertaken by Group 1 in this Agreement or in any document or instrument
executed and delivered pursuant hereto have been relied upon by HotData and
shall survive the Closing hereunder for three (3) years and shall not merge in
the performance of any obligation by any party hereto.

     b) All representations, warranties, agreements and covenants made or
undertaken by HotData, in this Agreement or in any document or instrument
executed and delivered pursuant hereto have been relied upon by Group 1 and
shall survive the Closing hereunder for three (3) years and shall not merge in
the performance of any obligations by any party hereto.

     34. Payment of Fees and Expenses. HotData and Group 1 each agrees that
regardless of whether the transactions contemplated hereunder close, to pay
their own fees and expenses, including the fees and expenses of their respective
counsel, accountants, brokers, advisors, employees and other agents, if any,
incurred in connection with the transactions contemplated here, unless expressly
agreed to otherwise in this Agreement.

     35. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be delivered by hand or mailed by
Federal Express or other overnight delivery service, addressed, with copy by
telefax, as follows:

     a) If to HotData: to an address to be supplied to Group 1 within thirty
(30) days of Closing


22


--------------------------------------------------------------------------------


  With copy to:


  Brobeck, Phleger & Harrison, LLP
4801 Plaza on the Lake
Austin, Texas 78746
Attention: Ronald G. Skloss, Esq.
Telefax: 512.330.4001


  If to Group 1:


  Group 1 Software, Inc.
4200 Parliament Place
Suite 600
Lanham, Maryland 20706-1488
Attention: General Counsel
Telefax: 301.918.0430


     b) If delivered personally or by telefax, the date on which a notice,
request, instruction or document is delivered shall be the date on which such
delivery is made and, if delivered by mail, the date on which such notice,
request, instruction or document is received shall be the date of delivery.

     c) Any party hereto may change its address specified for notices herein by
designating a new address by notice in accordance with this Section 35.

     36. Termination.

     a) This Agreement constitutes the binding and irrevocable agreement of the
parties to consummate the transactions contemplated hereby, the consideration
for which is, inter alia, the covenants set forth herein and the expenditures
and obligations incurred and to be incurred by HotData and Group 1 in respect of
this Agreement. This Agreement may be terminated and abandoned at any time prior
to the Closing by (i) mutual written consent of HotData and Group 1; (ii) after
May 14, 2001, if Group 1 has not completed its due diligence to its
satisfaction; (iii) by either party if the Closing has not been consummated on
or prior to May 14, 2001; (iv) by HotData if after May 14, 2001, any of the
conditions set forth in Section 29 hereof, to which its obligations are subject,
have not been fulfilled or waived, unless such fulfillment has been frustrated
or made impossible by any act or failure to act of any of HotData; or (v) by
Group 1 if after May 14, 2001, any of the conditions set forth in Section 28
hereof, to which the obligations of Group 1 are subject, have not been fulfilled
or waived, unless such fulfillment has been frustrated or made impossible by any
act or failure to act of Group 1.

     b) In the event of a termination of this Agreement pursuant to this Section
36, each party shall pay the costs and expenses incurred by it in connection
with this Agreement, and no party (or any of its officers, directors, employees,
agents, representatives or shareholders) shall be liable to any other party for
any costs, expenses, damage or loss of anticipated profits hereunder; provided,
however, if such termination is due to the breach by a party of any covenant,
agreement, warranty or representation, or results from any party failing to use
its reasonable best efforts to fulfill any condition to which the Closing is
subject, then the party in breach shall be solely responsible for the costs and
expenses then directly incurred by the other party in connection with this
Agreement and the transactions contemplated hereby.

     37. Brokers.

     a) Group 1 represents and warrants to HotData that no investment banker,
broker or finder, other than the Pennsylvania Merchants Group (“PMG”), has acted
for it in connection with this Agreement. Group 1 shall be solely responsible
for all payments to be made to PMG.


23


--------------------------------------------------------------------------------


     b) HotData represents and warrants to Group 1 that no investment banker,
broker or finder, other than Hoak Breedlove Wesneski & Co. (“HBW”), has acted
for it or any entity controlling, controlled by or under common control with it
or them in connection with this Agreement. HotData shall be solely responsible
for all payments to be made to HBW.

     38. Further Assurances. Each party covenants that at no additional expense,
at any time, and from time to time after the Closing, it will execute and
deliver (or cause to be so done) such additional instruments and take such
actions as may be reasonably requested by the other parties to confirm or
perfect or otherwise to carry out the intent and purposes of this Agreement.
Each party covenants and agrees to execute and deliver (or cause to be so done)
to Group 1, at no additional expense to Group 1, any instruments or documents
that Group 1 requests in order to register or otherwise protect or preserve any
rights (patent, trademark, copyright or otherwise) that Group 1 has or shall
have in and to the Software or the Documentation.

     39. No Third Party Beneficiaries. Nothing contained herein shall be
construed to afford any rights or benefits to any person or entity affiliated
with, employed by or retained by HotData, other than the obligations of Group 1
under Sections 2 and 32, which shall inure to the benefit of the HotData
stockholders. Any implication of rights grant to any such party is hereby
expressly disclaimed.

     40. Risk of Loss; Allocation of Purchase Price.

     a) HotData assumes all risk of theft or casualty of loss or damage
regarding the Assets from the date of this Agreement up to the Closing. If such
loss or damage to the Assets is material to the Business, Group 1 shall have the
right to terminate this Agreement.

     b) HotData and Group 1 acknowledge that, under Section 1060 of the Internal
Revenue Code of 1986, as amended (“Section 1060”), HotData and Group 1 must
report information regarding the allocation of the purchase price to the United
States Secretary of Treasury by attaching Department of Treasury, Internal
Revenue Service, Form 8594 to their federal income tax returns for the tax
period which includes the Closing Date. HotData and Group 1 agree to file Form
8594 as reasonably prepared by Group 1.


24


--------------------------------------------------------------------------------


     41. Miscellaneous.

     a) This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, legal representatives, executors and
administrators, and permitted successors and assigns. No transfer or assignment
of this Agreement or any rights or obligations hereunder this Agreement is
permitted except as provided in this Section 41(a), and any attempted transfer
or assignment shall be void ab initio. Group 1’s rights, title, interests and
remedies hereunder shall be freely assignable after two (2) years from Closing;
until such time they shall be freely assignable by Group 1 to any entity which
purchases all or substantially all of the assets or capital stock of Group 1
either through asset acquisition, stock sale or a corporate merger (wherein
Group 1 is not the surviving entity) and freely assignable to any entity which
purchases all or substantially all of the-then subsisting IPR and any of the
other Assets, in any case only so long as Group 1 provides a secondary guarantee
of payment to HotData. Any other proposed transfer or assignment by HotData or
any other proposed transfer or assignment by Group 1 shall require the consent
of the other party, which consent shall not be unreasonably conditioned, delayed
or denied.

     b) The section and other headings in this Agreement are inserted solely as
a matter of convenience and for reference, and are not a part of this Agreement.

     c) This Agreement together with the documents executed concurrently
herewith or at the Closing constitute the entire agreement among the parties
hereto with respect to the transactions contemplated hereby and supersedes and
cancels any prior agreements representations, warranties, or communications,
whether oral or written, among the parties hereto relating to the transactions
contemplated hereby.

     d) This Agreement shall be governed by and enforced in accordance with the
laws of the State of Maryland, principles of conflicts of law notwithstanding.

     e) For the purposes of this Agreement, an individual will be deemed to have
“Knowledge” of a particular fact or other matter if: (i) such individual is
actually aware of such fact or other matter; or (ii) a prudent individual could
be expected to discover or otherwise become aware of such fact or other matter
in the course of conducting a reasonable investigation concerning the existence
of such fact or other matter. A person (other than an individual) will be deemed
to have “Knowledge” of a particular fact or other matter if any individual who
is serving, or who has at any time served, as a director, officer, partner,
executor, trustee or member of executive management had knowledge of such fact
or other matter.

     f) Any failure on the part of any party hereto to comply with any of its
obligations, agreements or conditions hereunder may be waived by any other party
to whom such compliance is owed. No waiver of any provision of this Agreement
shall be deemed, or shall constitute, a waiver of any other provision, whether
or not similar, nor shall any waiver constitute a continuing waiver. Neither
this Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, but only by an agreement in writing signed by the party
against whom or which the enforcement of such change, waiver, discharge or
termination is sought.


25


--------------------------------------------------------------------------------


     g) This Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

     h) All pronouns used herein shall be deemed to refer to the masculine,
feminine or neuter gender as the context requires. References herein to the
plural shall include the singular, or vice versa, as context requires.

     i) The Agreement shall be construed without reference to any presumption or
rules of construction operating against the “draftsman” of the document, the
intent of the parties being that any such presumption or rule is inapplicable in
this instance because both parties have reviewed and negotiated this document in
the manner that each viewed as most advantageous to its own interests.

     j) All Exhibits attached hereto are incorporated herein by reference, and
all blanks in such Exhibits, if any, will be filled in as required in order to
consummate the transactions contemplated herein and in accordance with this
Agreement.

     k) In the event that any provision of this Agreement or any word, phrase,
clause, sentence or other portion thereof shall be held to be unenforceable or
invalid for any reason, such provision or portion thereof shall be modified or
deleted in such a manner so as to effect the agreement of the parties under this
Agreement, as modified, to the fullest extent permitted under law.


26


--------------------------------------------------------------------------------


     l) HotData it shall fully and timely comply with all of the requirements
and provisions of any applicable Bulk Sales Act, or similar statute, ordinance
or regulation.

     IN WITNESS WHEREOF, each party hereto has executed or caused this Agreement
to be executed on its behalf by its duly authorized officer, all on the day and
year first above written.


Attest:

________________________ HotData, Inc.

By: _________________________

Its: ________________________


Attest:

________________________
Group 1 Software, Inc.

By: ________________________

Its: _______________________




27
